NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/07/2021 has been entered. Claims 1-3, 6-17, 21-24   remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 08/23/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Stephen Burch on 10/29/2021.
The application has been amended as follows: 

 Claims 1, 6, 7, 8, 10-15, 17, 21, 24 have been amended as follows: 


a first gas generator including a first core inlet for receiving ambient air, and an-a first exhaust outlet for directing therefrom combusted fuel, the first core inlet defining a first core inlet flowpath, and a second gas generator including a second core inlet for receiving ambient air, and a second exhaust outlet for directing therefrom combusted fuel, the second core inlet defining a second core inlet flowpath; 
a propulsor assembly including a fan driven by a main shaft, a fan drive turbine, and a propulsor inlet for receiving ambient air, the propulsor assembly being out of line with the first gas generator and the second gas generator, and the propulsor inlet defining a propulsor inlet flowpath; 
wherein the first core inlet flowpath and the second core inlet flowpath are adjacently offset from the propulsor inlet flowpath, and the first core inlet defines a first axis parallel with a second axis defined by the propulsor inlet and the second core inlet defines a third axis; 
wherein said first exhaust outlet and said second exhaust outlet are fluidly connected to said fan drive turbine and drive said fan drive turbine; 
wherein said first exhaust outlet is fluidly connected to said propulsor assembly via a first duct connecting said first exhaust outlet to a first fluid inlet of said propulsor assembly, the first duct providing structural support for at least one of the propulsor assembly and the first gas generator; 
wherein said second exhaust outlet is fluidly connected to said propulsor assembly via a second duct connecting said second exhaust outlet to a second fluid inlet of said propulsor assembly, the second duct providing structural support for at least one of the propulsor assembly and the second gas generator and 


6. (Currently Amended) A gas turbine engine comprising: 
a first gas generator including a core inlet for receiving ambient air, the core inlet defining a core inlet flowpath, and an exhaust outlet for directing therefrom combusted fuel, and a second gas generator identical to the first gas generator; 
a propulsor assembly including a fan driven by a main shaft, a fan drive turbine, and a propulsor inlet for receiving ambient air, the propulsor inlet defining a propulsor inlet flowpath; 
wherein the core inlet flowpath is adjacently offset from the propulsor inlet flowpath, and wherein the propulsor inlet defines a first axis parallel to a second axis defined by the core inlet; 
wherein said exhaust outlet is fluidly connected to said fan drive turbine and drives said fan drive turbine; 
wherein said exhaust outlet is fluidly connected to said propulsor assembly via a duct connecting said exhaust outlet to a fluid inlet of said propulsor assembly, the duct providing structural support for at least one of the propulsor assembly and the first gas generator; 
wherein at least one of the propulsor assembly and the first gas generator is configured to be embedded in a wing of an aircraft; 
wherein said fluid inlet in said propulsor assembly is downstream of said fan; and 
wherein said second gas generator is connected to the propulsor assembly in an identical configuration as the first gas generator.

each of said first and second gas [[generator]] generators are [[is]] a multiple spool gas generator having a high pressure compressor and a low pressure compressor within a core compressor section, and a high pressure turbine and a low pressure turbine within a core turbine section. 

8. (Previously Presented) The gas turbine engine of claim 1, wherein said first and second gas [[generator]] generators are [[is a]] self-contained gas [[generator]] generators. 

10. (Previously Presented) The gas turbine engine of claim 1, wherein said first and second gas [[generator]] generators are [[is]] out of line with a bypass flowpath of said propulsor assembly. 

11. (Original) The gas turbine engine of claim 1, wherein said fan drive turbine is fluidly driven by an exhaust from said first and second gas [[generator]] generators. 

12. (Currently Amended) An [[A]] aircraft comprising: 
at least a first and second wing, wherein each of said first and second wing include an external core gas turbine engine with each external core gas turbine engine having: 
a first gas generator including a core inlet defining a first core inlet flowpath for receiving ambient air, and an exhaust outlet for directing therefrom combusted fuel, a propulsor assembly including a fan, a fan drive turbine configured to mechanically drive rotation of the fan via a main shaft, and a propulsor inlet defining a propulsor inlet flowpath wherein the first core inlet flowpath is adjacently offset 

a second gas generator identical to the first gas generator, and defining a second core inlet flowpath parallel to, and adjacently offset from, the first core inlet flowpath; 
wherein each of said exhaust outlet of the first and second gas generators are [[is]] fluidly connected to said propulsor assembly; 
wherein at least one of the first and second gas [[generator]] generators of said first wing and the propulsor assembly of the first wing are embedded in the first wing; and 
wherein said first and second gas [[generator]] generators are [[is]] out of line with said propulsor assembly. 

13. (Previously Presented) The aircraft of claim 12, wherein at least one of said first and second gas [[generator]] generators of the second wing and said propulsor assembly of the second wing are both embedded in the second wing. 

14. (Original) The aircraft of claim 12, wherein [[said]] each exhaust outlet of the first and second gas [[generator]] generators are [[is]] fluidly connected to said propulsor assembly via a respective duct connected to said exhaust outlet and to a respective fluid inlet in said propulsor assembly. 

15. (Currently Amended) The aircraft of claim 14, wherein each of said respective duct is a structural support for at least one of said respective gas generator and said fan propulsor assembly. 

17. (Previously Presented) The aircraft of claim 12, wherein a propulsor assembly turbine section is driven by an exhaust from said first and second gas [[generator]] generators. 

21. (Previously Presented) The gas turbine engine of claim 1, wherein both the propulsor assembly and the first and second gas [[generator]] generators are configured to be embedded in the wing of the aircraft. 

24. 	CANCELLED

Reasons for Allowance
Claims 1-3, 6-17, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 6, 12, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a gas turbine engine/external core gas turbine engine having first and second identical gas generators, having first and second exhaust outlets connected to a propulsor assembly at a first and second fluid inlet to drive a fan drive turbine, wherein at least one of the propulsor assembly, first gas generator, and second gas generator are embedded in a wing of an aircraft.
Closest prior art includes Franchet US 6,845,606, which teaches an aircraft having two gas turbine engines connected to a propulsor assembly having a fan driven by exhaust from the gas turbine engines via a fan drive turbine.  However, Franchet fails to teach or suggest at least one of the gas turbine engines and propulsor assembly being embedded in a wing of an aircraft (Franchet’s engines are mounted to an underside of separate respective aircraft wings, with the Roberge US 8,336,289 also teaches multiple gas turbine engine “cores” that drive a propulsor assembly.  However, Roberge drives the propulsor assembly fan via a gearbox and not a fan drive turbine receiving exhaust from the gas turbine cores.  Whittle GB 629,143 teaches gas turbine engines embedded into a wing of an aircraft, including an arrangement of two gas generators driving a propeller. However, Whittle’s system differs in that the propulsor lacks a propulsor inlet, defining a propulsor inlet flowpath.
Claims 2-3, 7-11, 13-17, 21-23 are allowed for the same reason as claims 1 & 12  respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741